EXHIBIT 10.3
 
AMENDMENT #1 TO EMPLOYMENT AGREEMENT

 
ePlus inc. (the “Company”), a Delaware corporation, and Elaine D. Marion (the
“Executive”) (collectively, “the Parties”) have previously entered into an
Employment Agreement (the “Agreement”), effective August 1, 2012.  The Parties
hereby agree to this Amendment #1 (“Amendment #1”), to be effective July 1,
2013.


1.           Paragraph 5(a) of the Agreement shall be replaced in its entirety
with the following:



 
(a)
Effective July 1, 2013, Executive shall receive a base annual salary of four
hundred thousand ($400,000 Dollars), which may be increased from time to time.



2.           Paragraph 20 of the Agreement shall be replaced in its entirety
with the following:



 
20.
CODE SECTION 409A.  It is the intent of this Agreement to either meet an
exception from or to comply with the requirements of Section 409A of the
Internal Revenue Code of 1986, as amended, and any rulings and regulations
promulgated thereunder (collectively, the “Code”), and any ambiguities herein
will be so interpreted and this agreement will be so administered.  References
to a termination of employment in Section 7 of this Agreement shall mean the
date of a "separation from service" within the meaning of Code Section
409A(a)(2)(A)(i).  If the Executive is a “specified employee” within the meaning
of Code Section 409A(a)(2)(B)(i) at the time of the Executive’s termination of
employment, any nonqualified deferred compensation subject to Code Section 409A
that would otherwise have been payable under this Agreement as a result of, and
within the first six (6) months following, the Executive’s "separation from
service" and not by reason of another event under Section 409A(a)(2)(A), will
become payable six (6) months and one (1) day following the date of the
Executive’s separation from service or, if earlier, the date of Executive’s
death.  Any such “nonqualified deferred compensation” shall not be subject to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
attachment, garnishment by creditors, or borrowing, to the extent necessary to
avoid tax, penalties and/or interest under Section 409A of the Code.  The
Company agrees that it will pay, indemnify and hold the Executive harmless for
any additional tax or interest penalty payable amount by the Executive on
account of a violation of section 409A.  Any payment by the Company of such
amount shall include a “gross-up” payment, which shall be the amount required to
cause the net amount retained by the Executive after payment of all taxes,
including taxes on the “gross-up” payment, to equal the amount of additional tax
and interest penalty payable by the Executive on account of the violation of
section 409A.  Such payment shall be made by the Company within thirty (30) days
of the date that Executive submits proof of payment of such taxes to the taxing
authority and not later than the end of Executive’s taxable year next following
the taxable year in which the Executive submits the respective taxes to the
taxing authority. The Executive agrees that the Company may amend this
agreement, with the consent of the Executive, as the Company determines is
necessary or advisable so that payments made pursuant to this agreement will not
result in additional taxation of the Executive pursuant to the provisions of
section 409A of the code.  The Executive agrees that she will not withhold her
consent under this Section 20 if the proposed amendment does not materially
adversely affect the Executive’s rights under this agreement.



No other provision of the Agreement is affected by this Amendment #1.
 
 
/s/ Elaine D. Marion
 
/s/ Phillip G. Norton
Elaine D. Marion
 
Phillip G. Norton
Chief Financial Officer
Chief Executive Officer and President
   
Date:  June 20, 2013
 
Date: June 20, 2013


